 

Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT

 

This FIRST AMENDMENT TO THE AMENDED AND RESTATED ADVISORY AGREEMENT (this “First
Amendment”), effective as of November 16, 2018, is entered into by and among
Procaccianti Hotel REIT, Inc., a Maryland Corporation (the “Company”),
Procaccianti Hotel REIT, L.P., a Delaware limited partnership (the “Operating
Partnership”), and Procaccianti Hotel Advisors, LLC, a Delaware limited
liability company (the “Advisor”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Advisory
Agreement (defined below).

 

WHEREAS, the Company, the Operating Partnership and the Advisor are parties to
that certain Amended and Restated Advisory Agreement, dated August 2, 2018 (as
amended, the “Advisory Agreement”); and

 

WHEREAS, pursuant to Section 28 of the Advisory Agreement, the parties desire to
amend the Advisory Agreement in order to (i) update the amount of Common Shares
the Advisor is obligated to purchase to make up the difference between the per
share offering price of K-I Shares in the Company’s primary offering and
applicable estimated net asset value per K-I Share; and (ii) reflect certain
updates to the limitation on the reimbursement of Organization and Offering
Expenses.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Amendment to Section 3(h)(i).

 

Subsection (h)(i) of Section 3 is hereby amended and restated in its entirety as
follows:

 

(h) Obligation to Purchase Common Shares.

 

(i)       The Advisor shall purchase Common Shares (the “Advisor’s Obligation
Amount”) sufficient to fund payment of (i) Organization and Offering Expenses
with respect to targeted maximum aggregate offering amount of $500,000,000 of
K-I Shares, K Shares, and K-T Shares in the primary portion of the Offering (the
“Targeted Maximum Amount”), (ii) amount equal to the difference between the
applicable estimated net asset value per K-I Share and the offering price of K-I
Shares sold in the Company’s primary offering and (iii) an amount equal to any
discount on the offering price of K-I Shares, K Shares and K-T Shares arising
from reduced or waived Selling Commissions (other than reduced Selling
Commissions for volume discounts) or dealer manager fees.

 

2.Amendment to Section 10(a).

 

Subsection (a) of Section 10 of the Advisory Agreement is hereby amended and
restated in its entirety as follows:

 

(a) Organization and Offering Expenses; provided, however, that the Company
shall not reimburse the Advisor to the extent such reimbursement would cause the
total amount of Organization and Offering Expenses attributable to the Public
Offering paid by the Company and the Operating Partnership to exceed 15.0% of
the Gross Proceeds as of the termination of the Public Offering. Such
reimbursement of the Advisor or its affiliates may take the form of the issuance
of Common Shares to the Advisor or such affiliates, with such Common Shares
valued at the applicable estimated net asset value per K Share, or may be funded
with proceeds from the sale of Common Shares;

 



 

 

 

3.Governing Law.

 

The provisions of this First Amendment shall be construed and interpreted in
accordance with the laws of the State of Delaware.

 

4.Counterparts.

 

This First Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument.

 

Except as expressly set forth herein, the Advisory Agreement remains unmodified
and unchanged and the parties hereto ratify and confirm the Advisory Agreement
as amended hereby.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
effective as of the date first set forth above.



 





  PROCACCIANTI HOTEL REIT, INC.             By:  /s/ James Procaccianti   Name:
James Procaccianti   Title: Chief Executive Officer             Procaccianti
hotel reit, l.p.             By: Procaccianti Hotel REIT, Inc.,     its General
Partner                 By:     /s/ James Procaccianti       Name: James
Procaccianti       Title: Chief Executive Officer             procaccianti hotel
advisors, llc             By:  /s/ Elizabeth Procaccianti   Name: Elizabeth
Procaccianti   Title: Manager



 

Signature Page to First Amendment to Amended and Restated Advisory Agreement

 



 

 